Determination revoking petitioner’s license as a real estate salesman, unanimously modified, on the law and in the exercise of discretion, to the extent of reducing the penalty to a six-month suspension, commencing from the date of the order to be entered hereon; and, as so modified, the determination is confirmed, without costs and without disbursements. The enforcement of the revocation of petitioner’s license was stayed pending disposition of this article 78 proceeding which was transferred to this court pursuant to CP’LR 7804 (subd. [g]). The determination finding petitioner guilty of untrustworthiness is supported by substantial evidence. However, in our opinion, under all the circumstances, the penalty of revocation of petitioner’s license was excessive and unduly disproportionate to the offense. In the exercise of the power vested in this court (see Matter of Mitthauer v. Patterson, 8 N Y 2d 37; Matter of Bovino v. Scott, 22 N Y 2d 214, 216; Matter of Handel v. Gabel, 22 A D 2d 654; Matter of McDonnell V. Kennedy, 5 A D 2d 971; Matter of Nimelman v. Kross, 5 A D 2d 984), we conclude that a suspension for a period of six months is more appropriate and reduce the penalty accordingly. Concur—Eager, J. P., Capozzoli, McNally and Steuer, JJ.